DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed 10 November 2021 and 14 March 2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a copy of the non-patent literature document listed in each cannot be found in the file.  It has been placed in the application file, but the reference noted above has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bjorklof (US 2020/0190426).
With respect to claims 1-4, 6, 8-11, 13-16, and 18-20, Bjorklof discloses a process (and corresponding system necessary to carry out such process) for purifying renewable feedstocks comprising treating a feedstock with an aqueous medium at temperatures of 150-210C and a pressure of 5-70 bar (72.5-1015 psi) and obtaining a stream comprising water and a second stream comprising a purified renewable feedstock (see Bjorklof, claim 1).  Several possible feedstocks such as brown grease, pyrolysis oils, and plant oils are indicated as well as their combinations (i.e. blends) (see Bjorklof, claim 2).  It is further disclosed that the aqueous medium comprises an acid such as citric acid (metal scavenger or reactant) (see Bjorklof, claims 10 and 11).  A residence time of 10 minutes is disclosed (see Bjorklof, claim 19).  Examples of batch processes with internal mixtures and continuous processes of purification of soy acid oil with citric acid solution and of crude tall oil with sulfuric acid are disclosed, showing a reduction in metals and phosphorous contaminants (see Bjorklof, Examples A, B, and C; and Tables 1-5).  Bjorklof discloses recovery of a purified oil phase having a lowered content of contaminants (see Bjorklof, Table 1), thus corresponding to a transfer of such contaminant from the oil phase to the aqueous phase upon treatment.  Bjorklof discloses separation by way of cooling and depressurizing (see Bjorklof, paragraph [0151]).  Separation means may further includes use of gravitational and centrifugal separators (see Bjorklof, paragraph [0103]).  Because Bjorklof discloses treatment of the same feed under the same conditions, then the functional limitations (e.g., prevention of thermal cracking, polymerization, isomerization) are deemed necessarily (inherently) disclosed as the person having ordinary skill in the art would readily expect that the same feed processed under the same conditions would produce the same product having the same product characteristics.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 12, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Bjorklof (US 2020/0190426) in view of Coppola (US 2016/0214028).
With respect to claims 5, 7, 12, and 17, see discussion supra at paragraph 5.  Bjorklof discloses formation of a mixture, e.g., in a stirred tank reactor or plug-flow reactor (see Bjorklof, paragraph [0100]).  Regarding plug-flow reactors, Coppola explains that such reactors will exhibit Reynolds number of at least 2,000, resulting in turbulent flow, high heat-transfer, and intimate mixing (see Coppola, paragraph [0025]).  Finally, inasmuch as Bjorklof discloses preferred operating conditions, including temperature, then the person having ordinary skill in the art would have been motivated to operate the purification reactor under isothermal conditions in order to maintain the reactor at constant temperature within the preferred range or desired temperature.  The person of ordinary skill is a person of ordinary creativity, not an automaton.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771